Citation Nr: 0921844	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-31 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a 
special home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to March 
1984.
 
The issue of eligibility for financial assistance in 
acquiring specially adapted housing, or a special home 
adaptation grant, comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Further, the issue of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only, comes before the 
Board on appeal from a July 2005 rating decision by the RO.  
Lastly, the issue of special monthly compensation based on 
the need for regular aid and attendance or at the housebound 
rate comes before the Board on appeal from an August 2006 
rating decision by the RO.  A Board video conference hearing 
was held in February 2008.  The Board previously remanded 
this case for further development in May 2008.

The Board notes that the Veteran has submitted additional 
evidence that has not been considered by the RO.  
Nevertheless, in light of the favorable decision with respect 
to the issues on appeal, the Veteran is not prejudiced by the 
issuance of a final decision.  

For purposes of the analysis below, the Board has addressed 
the issues in the order set forth on the first page of this 
decision. 




FINDINGS OF FACT


1.  The Veteran is service connected for lumbosacral disc 
disease at L5-S1, currently evaluated as 40 percent 
disabling; post surgical left knee injury, currently 
evaluated as 30 percent disabling; traumatic arthritis of the 
left knee, currently evaluated as 20 percent disabling; and 
degenerative joint disease of the right knee, currently 
evaluated as 20 percent disabling; a total disability rating 
based on individual unemployability due to service-connected 
disabilities has been awarded, effective December 8, 2003.  

2.  The Veteran's service-connected disabilities have 
resulted in loss of use of his lower extremities so as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.

3.  The Veteran's service-connected disabilities have 
resulted in loss or permanent loss of use of one or both 
feet.

4.  The Veteran is not able to perform the basic functions of 
self care and is so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another individual.


CONCLUSIONS OF LAW

1.  The criteria for establishing eligibility for specially 
adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 
(West 2002); 38 C.F.R. § 3.809 (2008).

2.  The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and adaptive equipment 
have been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 
38 C.F.R. § 3.808 (2008).

3.  The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance 
have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 
38 C.F.R. §§ 3.350, 3.352(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, or a special home adaptation grant; 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only; and entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  While the 
Veteran has not claimed that he has suffered the loss of use 
of one or both hands or impairment in vision due to a 
service-connected disability, he has asserted the loss of use 
of his lower extremities due to his service-connected 
disabilities.  The Board observes that the Veteran is 
service-connected for lumbosacral disc disease at L5-S1, 
currently evaluated as 40 percent disabling; post surgical 
left knee injury, currently evaluated as 30 percent 
disabling; traumatic arthritis of the left knee, currently 
evaluated as 20 percent disabling; and degenerative joint 
disease of the right knee, currently evaluated as 20 percent 
disabling.  Further, the Veteran has been awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective December 8, 2003.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R.  § 3.809(a).

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 38 
C.F.R. § 3.808.  The claimant must have had active military, 
naval or air service.  38 C.F.R.  § 3.808(a).  One of the 
following must exist and be the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c). 

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

With respect to payment of special monthly compensation, 
compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily 
environment.  "Bedridden" will be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R.  § 3.350(i).

In December 2005, the Veteran underwent a VA aid and 
attendance examination.  It noted that the Veteran was 
wheelchair bound.  It was observed that the Veteran required 
assistance setting up a meal tray, but he could feed himself.  
He also needed help dressing, showering and shaving.  He was 
unable to independently transfer from the wheel-chair to car 
and vice-versa.  The examiner stated that due to neuropathy, 
the Veteran's numbness and tingling made it impossible to 
ambulate.  The Veteran could only leave the house with an 
attendant who had to assist him in getting in and out of the 
car.  The diagnoses were AIDS, chronic back pain, 
osteoarthritis and neuropathy.  

VA treatments records have been reviewed and associated with 
the claims file.  In sum, it appears that the Veteran was 
diagnosed with AIDS in 1992 and had been paraplegic since 
1995.  Further, the records showed a diagnosis of peripheral 
neuropathy due to AIDS, which resulted in lower extremity 
weakness.  The records also documented that the Veteran had 
chronic low back and knee problems.  Significantly, the 
records noted that the Veteran was permanently wheelchair 
bound and received nurse care and assistance through the VA 
and his wife assisted with his dressing and showering on the 
days he did not have such assistance.  August 2006 VA 
treatment records indicated that the Veteran was not 
housebound, but he had difficulty with bathing, dressing and 
transfers to and from his wheelchair.  An August 2007 note 
from a VA doctor noted a diagnosis of paraplegia and 
indicated that the Veteran had lost use of both lower 
extremities.  Significantly, an October 2007 treatment record 
regarding a follow up check of the Veteran's power wheelchair 
gave a diagnosis of paraplegia secondary to motor vehicle 
accident in 1981.  However, a November 2007 record indicated 
that the Veteran did not have a spinal cord injury per 
examination.  Finally, a December 2007 record noted a 
diagnosis of paraplegia and that the Veteran needed skilled 
assistance for bathing and transfers.  Nevertheless, these 
records do not offer a clear assessment concerning the level 
of severity of the Veteran's service-connected disabilities 
so as to allow for determination of whether these 
disabilities result in the loss of use of the Veteran's lower 
extremities and require the need for aid and attendance.  

In October 2007, the Veteran was afforded a VA examination to 
determine the etiology of the Veteran's paraplegia.  The 
examiner opined that the weakness in the Veteran's legs was 
due to his nonservice-connected peripheral neuropathy rather 
than his service-connected low back disability.  He found 
that the reported lumbar spine abnormalities were not severe 
enough to cause the degree of weakness and disability 
presented by the Veteran.  Nevertheless, the examiner did not 
specifically address the level of functional impairment of 
the lower extremities that was attributable to the Veteran's 
service-connected disabilities.  

Moreover, a February 2008 opinion from the Veteran's VA 
doctor stated that the Veteran's low back disability required 
him to be in a wheelchair since 1995, and an electric 
motorized scooter since 2000.  

At the February 2008 Board video conference hearing, the 
Veteran testified that he was required to use a wheelchair 
prior to being diagnosed with peripheral neuropathy.  
Further, he indicated that he needed assistance with his 
daily activities due to his back and knees.  Finally, he 
asserted that he would be confined to a wheelchair even if he 
did not have peripheral neuropathy.  

On remand, the Veteran was afforded a VA examination in July 
2008.  The claims file was reviewed.  After examining the 
Veteran and taking a thorough history, the examiner noted 
that current physical findings clearly pointed to the 
existence of peripheral neuropathy.  The diffuse and severe 
nature of this process appeared to be preventing the Veteran 
from ambulating or even standing by himself.  There was no 
evidence of a spinal cord injury.  However, the examiner 
pointed out that the presence of a concomitant L5 or S1 
radicular process could not be fully ruled out given the 
severity of the peripheral neuropathy would mask focal 
findings in an L5 or S1 distribution.  Such a radicular 
process could cause additional leg pain and some decrease in 
function.  The Veteran's bilateral knee arthritis could also 
cause additional leg pain and decrease in function.  While 
peripheral neuropathy does appear to be the primary reason 
the Veteran was unable to ambulate, the examiner was unable 
to ascertain the percentage of impaired function related to 
each of these three diagnoses without resorting to mere 
speculation.  

The examiner indicated that he was unable to comment on 
whether the Veteran met the requirements for financial 
assistance for purchase of an automobile and assistance 
acquiring specially adapted housing as well as special 
monthly compensation as these requirements were outside the 
area of his expertise.  However, the examiner did observe 
that based on his clinical experience with numerous 
individuals with similar radiographic findings in the lumbar 
spine and the knees, it was likely that if the Veteran did 
not have the underlying peripheral neuropathy, he would be 
able to ambulate very short distances with knee braces, 
possibly ankle foot orthoses, and an assistive device such as 
a cane or walker.  However, this was resorting to some 
conjecture in the Veteran's case as not all patients were 
exactly alike.  The examiner also reported that he would be 
resorting to conjecture to try to sort out the effects of the 
peripheral neuropathy from the service-connected back and 
knee disabilities, as some L5-S1 lesions could cause weakness 
at the ankle and the examiner could not sort out the 
potential effects of an L5-S1 bulging disc.  In his current 
condition, taking all diagnoses into consideration, the 
Veteran would continue to experience his level of disability 
even with leg amputations and use of good prostheses, as he 
is sufficiently weak in his proximal musculature that he 
would remain unable to ambulate.  

The examiner did note that there was no ankylosis of the 
knees or hips due to his service-connected disabilities.  The 
examiner further stated that all diagnoses taken into 
consideration, the Veteran would be bedridden without the use 
of a wheelchair, and was in need of supervision to some 
degrees of physical assistance for all transfers for the 
purposes of safety.  Again, the average individual with these 
service-connected back and knee disabilities alone, without 
the peripheral neuropathy, would not be permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance, but not all individuals are alike and the 
examiner was unable to determine what the Veteran's level of 
function would be without the peripheral neuropathy without 
resorting to speculation.  His adaptive equipment, which 
consisted of a motorized wheelchair and van with a lift), 
afforded the Veteran the ability to leave his dwelling and 
prevent him from being substantially confined.  It was 
reasonably certain that this level of impairment would 
continue through his lifetime.  The examiner concluded that 
the average individual with the service-connected diagnoses 
and without peripheral neuropathy would not be 100 percent 
dependent on a wheelchair for mobility, but might use one 
some, particularly for distances.  However, again, not all 
individuals are alike and the examiner was unable to 
determine what the Veteran's actual level of function would 
be without peripheral neuropathy without resorting to 
speculation.  

Initially, the Board notes that it is clear from the medical 
evidence summarized above that the Veteran has been 
prescribed assisted devices, specifically a wheelchair, to 
aid in his ability to move.  His overall medical picture 
demonstrates the effective loss of use of both lower 
extremities, which preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  However, there is 
conflicting evidence as to why the Veteran has lost the use 
of both lower extremities, which preclude locomotion without 
the aid of these devices.

The October 2007 VA opinion attributed the Veteran's 
paraplegia to his nonservice-connected peripheral neuropathy.  
However, the February 2008 VA opinion from the Veteran's 
doctor indicated that the Veteran required a wheelchair due 
to his low back disability.  The most recent VA examination 
in July 2008 found that it would be resorting to conjecture 
to try to sort out the effects of the peripheral neuropathy 
from the service-connected back and knee disabilities, as 
some L5-S1 lesions can cause weakness at the ankle and the 
examiner could not sort out the potential effects of an L5-S1 
bulging disc.  In sum, he could not determine what the 
Veteran's actual level of function would be without 
peripheral neuropathy without resorting to speculation.  
Significantly, the evidence shows that the Veteran has used a 
wheelchair since 1995, which appeared to be prior to his 
diagnosis of peripheral neuropathy. 

Thus, essentially, the evidence is in a state of equipoise as 
to the conclusions to be drawn.  Given the conflicting 
medical opinions and the inability to sort out the effects of 
the Veteran's service-connected disabilities without 
resorting to speculation, the Board will therefore resolve 
all reasonable doubt in the Veteran's favor as to the 
question of whether the Veteran's symptoms of lower extremity 
weakness is due to his service-connected back and knee 
disabilities.  38 U.S.C.A.  § 5107(b).  As such, the Board 
believes that entitlement to special adaptive housing is 
warranted based upon loss of use of both lower extremities, 
which preclude locomotion without the aid of a wheelchair due 
to the Veteran's service-connected low back and bilateral 
knee disabilities.  Because the Board is awarding entitlement 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing, the Veteran is precluded by 
regulations from receiving a special home adaptation grant.  
See 38 C.F.R.  § 3.809(a).  Essentially, since the Veteran 
qualifies for assistance in the acquisition of specially 
adapted housing, home adaptations are included in the 
construction.

The Board notes that the criteria for loss of use for housing 
purposes are different than for automobile purposes.  
Nevertheless, the medical evidence summarized above suggests 
to the Board that there is significant impairment so as to 
result in a situation where the actual remaining function 
could be accomplished equally well by an amputation stump 
with prosthesis.  Resolving all reasonable doubt in the 
Veteran's favor as to this question, the Board finds that 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and necessary 
adaptive equipment is warranted.  38 U.S.C.A. § 5107(b).  As 
adaptive equipment is included in this grant, the Board need 
not consider entitlement to adaptive equipment only.

Lastly, with respect to the issue of special monthly 
compensation, the medical evidence clearly shows that the 
Veteran has lost the use of both feet and is so helpless as 
to be in need of regular aid and attendance.  Further, his 
condition is considered permanent.  Nevertheless, again, 
there is a state of equipoise of the positive and the 
negative evidence as to which disabilities contribute to the 
need for aid and attendance.  Although acknowledging that the 
Veteran's nonservice-connected peripheral neuropathy 
contributes to his inability to attend to his daily needs, 
including mobility, bathing, feeding, and toileting, there is 
also evidence that the Veteran is wheelchair bound due to his 
service-connected low back and knee disabilities.  With the 
positive and the negative evidence in a state of approximate 
balance, the Board finds that the criteria for aid and 
attendance benefits have been met.  38 U.S.C.A. § 5107(b).  
As special monthly compensation based on the need for aid and 
attendance is a higher benefit than special monthly 
compensation based on housebound status, the question of 
whether the Veteran is housebound is rendered moot.  
38 C.F.R. § 3.351(d).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issues on appeal, the satisfaction of VCAA requirements 
is rendered moot. 

ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is warranted.  Further, 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment is warranted.  Lastly, entitlement to special 
monthly compensation benefits based on the need for regular 
aid and attendance is warranted.  The appeal is granted, 
subject to laws and regulation applicable to payment of VA 
monetary benefits.
. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


